Case 1:19-cv-12208-LTS Document 25 Filed 03/11/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

KIRA WAHLSTROM,
Plaintiffs

Vv.
Civil Action No.: 1:19-CV-12208-LTS

ZURICH AMERICAN INSURANCE

COMPANY, and AMERICAN

GUARANTEE AND LIABILITY

INSURANCE COMPANY,
Defendants

NOTICE OF APPEARANCE

Attorney Philip N. Beauregard of the Law Offices of Beauregard, Burke and Franco
herewith gives notice of his appearance as counsel for the Plaintiff, Kira Wahlstrom, in the

above-entitled action.

Respectfully submitted,
The Plaintiff,
By her attorneys,

/s/ Philip N. Beauregard

Philip N. Beauregard,
BBO# 034780
Law Offices of Beauregard, Burke
and Franco.
32 William Street
New Bedford, MA 02740
508 993-0333
Dated: March 10, 2021 pbeauregard@bbflawoffices.com
